When we met a year
ago, there was widespread concern that we had reached
an impasse that threatened to paralyse the United
Nations. I am happy to note today that this looming
threat of division is receding and is being replaced by a
renewed commitment to multilateralism.
In that spirit, Denmark welcomes the Security
Council's unanimous adoption of its resolution 1546
(2004), on Iraq. The resolution is, first and foremost, of
great significance for the prospects of peace and
stability in Iraq and throughout the region. It is also of
great importance for the Security Councilís ability to
perform its role as the custodian of international peace
and security.
The United Nations must play a leading role in
the political process and in the reconstruction of Iraq.
The wisdom and skill of the Secretary-General and his
Special Adviser have advanced this process, and we
hope that the advisory role of the United Nations will
be further enhanced. We urge all Member States to
support the interim Government of Iraq in its
endeavours to establish peace and security in Iraq.
The year 2005 will be the year in which Member
Statesí willingness to work towards a strong, united
and effective United Nations will be tested. The
challenge is to develop credible, effective and
comprehensive United Nations responses to the threats
and challenges of the new millennium, whether they be
conflict prevention, conflict resolution and peace-
building, or the fight against terrorism and the
proliferation of weapons of mass destruction, or
respect for human rights and international law, last but
certainly not least, the enormous challenge of
achieving the Millennium Development Goals.
45

Denmark strongly supports the Secretary-General's
High-level Panel on Threats, Challenges and Change and
looks forward to its report later this year. Efforts to reform
the Organization, including enlarging the membership of
the Security Council, must continue if the United
Nations is to meet the new challenges. Democracy is
also a question of representation, and if large parts of
the world do not feel represented in the Security
Council there is a risk that they will not feel bound by
its decisions. The Security Council must reflect the
realities of the world of today, not those of the past.
We live in a world in which the distinction
between military and non-military threats is
increasingly blurred. Most current threats are complex
and combine elements of both. Creating synergies
among development, political and security components
will be the key to the success of the United Nations.
Denmark will endeavour to assist in this process across
the full range of United Nations activities.
Denmark is a candidate for election to the
Security Council during this session of the General
Assembly. If elected, the focus of Denmarkís tenure in
the Council will be to seek new and more effective
ways of integrating security and development and
strengthening international law. In that connection, I
welcome the Secretary-Generalís important opening
statement in this debate (see ), in which he
outlined the fundamental principles for a world order
based on international law.
Greater coherence is needed in international
peace operations. We firmly believe that the United
Nations needs to give civilian crisis management the
same priority that is accorded to military crisis
management. More than 40 per cent of countries
emerging from conflict slide back into conflict. In
order to build sustainable peace, much more attention
needs to be given to the civilian aspects of crisis
management. This includes the demobilization and
reintegration of combatants as well as the social,
economic and legal reconstruction of war-torn societies.
We must make State-building a central goal of
conflict management and peace-building, alongside the
provision of basic security. Whatever mechanism we
set up, the challenge is to ensure the involvement of all
stakeholders. That includes national Governments, the
Secretariat, United Nations development funds and
programmes, the Bretton Woods institutions, regional
organizations and bilateral donors.
In order to improve compliance with Security
Council resolutions, the process towards targeted and
smarter sanctions should be continued. The challenge
is twofold. First, the Security Council must rigorously
implement its resolutions, including when they
stipulate serious consequences in case of non-
compliance. Secondly, the countries concerned must be
given positive incentives to comply with those
resolutions.
Terrorism and the proliferation of weapons of
mass destruction are serious threats to peace and
security and impede progress towards stability and
prosperity. Terrorists threaten the everyday life and
values of millions of innocent individuals. Terrorists
must be stopped by hard power and by soft power to
prevent decades of unrest and terror.
Countering new threats requires a multifaceted,
integrated response by the United Nations and its
partners. Success demands synergy, a finely tuned mix
of diplomacy, aid, police efforts, intelligence, legal
assistance and - if need be - military power. The
United Nations must take a leading role in the fight
against terrorism, providing both the framework for
global efforts and the legitimacy for collective action.
Terror must not lead to isolation; it must not stop
globalization. In the world of today, huge global
disparities in resources have become apparent to
everybody. Social and economic exclusion, as well as
deficient democracies, the absence of the rule of law
and lack of respect for human rights, contribute to
political radicalization and religious extremism.
Ensuring that new generations have access to the
benefits of globalization - such as democracy and
hope for a better future - is a global challenge.
The main responsibility for fighting terrorism lies
with individual States. This includes compliance with
relevant Security Council resolutions, as well as
ratification and implementation of the 12 United
Nations conventions against terrorism. Denmark
supports efforts to reinvigorate the Counter-Terrorism
Committee (CTC). We support efforts to renew and
upgrade the offer of technical assistance to countries
that need it. The work of the CTC must be better
focused and linked with the assistance extended to
countries that have the will - but lack the means ó to
meet the requirements of Security Council resolution
1373 (2001).
46

Just as important, we must strengthen
international agreements to prevent the proliferation of
weapons of mass destruction. Denmark therefore
supports Security Council resolution 1540 (2004), and
looks forward to its full implementation.
The United Nations has been instrumental in
establishing the core international human rights
conventions. This year we are celebrating the twenty-
fifth anniversary of one of those conventions - the
Convention on the Elimination of All Forms of
Discrimination against Women. The importance of the
elimination of discrimination against women and of
ensuring respect for the right of women to decide
freely over their own lives - including in matters
relating to marriage, reproductive health and
HIV/AIDS - is self-evident. This main message of the
Cairo Programme of Action, adopted 10 years ago, is
as relevant today as ever.
With a view to eradicating torture, Denmark calls
upon all States to sign and ratify the Optional Protocol
to the Convention against Torture, so that it can enter
into force at an early date.
We are now in the era of implementation of those
human rights commitments that have been undertaken.
As the main body in its field, the Commission on
Human Rights has a crucial role to play in this respect
and should be further strengthened.
2005 will be a defining moment for the United
Nations. World leaders will meet in New York to take
stock of progress in the implementation of the
Millennium Declaration. That meeting will provide a
unique opportunity to break new ground, push ahead
with the interlinked agenda of peace, security and
development and follow up the recommendations of
the High-level Panel.
A key priority for Denmark will be to speed up
the implementation of the Millennium Development
Goals. The results so far are not sufficiently
encouraging - especially with regard to Africa.
Denmark attaches the highest priority to Africaís
development and would like the situation there and its
prospects to be high on the agenda at the 2005 summit.
In order to reach the Millennium Development
Goals, an effective partnership will be required
between developed and developing countries. The gap
between goals and resources must be closed. We are
deeply concerned about the inadequacy of the current
level of development financing. Further resources are
needed, as is better coordination in their allocation.
Last year, Denmark took the lead in making our
commitments transparent in a Millennium Development
Goals report. A new report will be published next
month. We call on all other States to do likewise.
Development efforts and conflict resolution in
Africa must go hand in hand. Progress achieved in
economic and social development will be sustainable
only if we manage to put an end to conflict on the
African continent. We stand ready to support the
significant and sustained efforts undertaken by the
Africans themselves in this regard. There is a need to
further strengthen the African security architecture in
cooperation with the African Union, subregional
African organizations, the United Nations, the
European Union and Governments acting bilaterally.
We also need to strengthen the regional approaches of
the United Nations in the field. Denmark stands ready
to contribute actively.
Furthermore, recent natural disasters illustrate the
importance of dealing with international environmental
issues such as climate change, biodiversity,
deforestation and desertification.
The Secretary-General has shown great
leadership in pressing for strengthened and effective
multilateralism, and things are slowly starting to come
together. Our common voyage will not be over with the
2005 summit - far from it. The High-level Panel's
report, a renewed focus on post-conflict intervention, and
the implementation of the Millennium Development
Goals can herald a new age of strong and effective
multilateralism if, collectively, we rise to the challenge.
The task of this generation is to hand the world to
the next generation in better shape than we received it.
Denmark will spare no effort in its endeavours to
translate that vision into reality.